                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                                 No. 4 : 17-CR-53-7BO


UNITED STATES OF AMERICA                       )
                                               )
V.                                             )                     ORDER
                                               )
LAMAR HOSEA WIGGINS                            )

       This cause is before the Court on defendant's motion to reconsider the Court' s denial of

defendant's motion for compassionate release pursuant to 18 U.S .C. § 3582(c)(l)(A). For the

reasons that follow, the motion is denied.

                                            BACKGROUND

       Defendant is currently serving a sentence of ninety-six months for conspiracy to distribute

and possess with intent to distribute a quantity of heroin and a quantity of marijuana and possession

of a firearm by a felon. [DE 344]. Defendant is forty-two years old, is obese, and suffers from

hypertension. He further experiences regular, intense chest pains and has only one kidney. His

current projected release date is August 19, 2024. On August 26, 2020, defendant moved for

compassionate release due to his health conditions and his increased risk of serious COVID-19

illness. The Court denied defendant's motion on October 12, 2020. On January 12, 2021, defendant

filed a motion to reconsider that denial.

                                             DISCUSSION

       While there is no provision in the Federal Rules of Criminal Procedure governing motions

for reconsideration, the courts are guided by the standard set in the Federal Rules of Civil

Procedure in determining such motions in criminal cases. See, e.g. Nilson Van & Storage Co. v.

Marsh, 755 F.2d 362 (4th Cir. 1985). "A motion to reconsider cannot appropriately be granted

where the moving party simply seeks to have the Court ' rethink ' what the Court ha[s] already



          Case 4:17-cr-00053-BO Document 568 Filed 01/22/21 Page 1 of 2
thought through-rightly or wrongly. United States v. Overcash, 3:15-cr-263-FDW-1, 2019 U.S.

Dist. LEXIS 87566, at *2 (W.D.N.C. May 24, 2019) (quoting United States v. Dickerson, 971 F.

Supp. 1023, 104 (E.D. Va. 1997)). Rather, a motion for reconsideration can be successful in only

three situations : "(1) to accommodate an intervening change in controlling law; (2) to account for

new evidence not available at trial; or (3) to correct a clear error of law or prevent manifest

injustice." United States ex rel. Carter v. Halliburton Co., 866 F.3d 199, 210 (4th Cir. 2017)

(quoting Zinkandv. Brown, 478 F.3d 634, 637 (4th Cir. 2007)).

       The Court has already fully considered defendant's arguments and rejected them. The only

new arguments are that he has been transferred to FCI Danbury and that he has recently contracted

COVID-19, which has caused breathing problems. Defendant is using an inhaler as a result of the

breathing problems, and he is waiting for a sleep study to be performed on him to determine if he

has sleep apnea. However, the reasons for denying defendant's motion remain valid. Defendant

has failed to establish any basis for reconsideration and the instant motion will therefore be denied.

                                              CONCLUSION

       For the reasons discussed above, petitioner's motion for reconsideration [DE 566] 1s

DENIED.



SO ORDERED, this        J /   day of January, 2021.


                                               TE   NCE W. BOYLE
                                               UNITED STATES DISTRICT




                                                  2

           Case 4:17-cr-00053-BO Document 568 Filed 01/22/21 Page 2 of 2
